DETAILED ACTION
“Winding Wire Manufacturing Device and Control Method for the Same”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 of the instant application is drawn to a control method for a winding wire device. The structure of the winding wire device described for use with the control method is generally known in the art, and is disclosed by Matsushita et al (US 20100000624 A1; hereafter Matsushita). Matsushita discloses a winding wire manufacturing device (fig. 1) that comprises: a base (56, fig. 2) with a first clamping surface (upper surface of 56); a clamp (57) with a shaft portion (57b) and a flange portion (57a), the flange portion (57a) having a second clamping surface (lower surface of 57a), the clamp (57) being movable in the thickness direction of a rectangular wire 
(15); and a bending top (59; ¶0069) that subjects the rectangular wire (15) to edgewise bending by pressing the wire (15) against the shaft portion (57b) of the clamp (57)  while squeezing the rectangular wire (15) between the first and second clamping surfaces (¶0088). Matsushita does not teach or suggest a control method for the winding wire a first process of detecting a bending torque applied to the bending top at a time of the edgewise bending; a second process of determining whether or not a maximum value of torque is equal to or smaller than a predetermined value; the maximum value of torque being the detected torque, but not including a torque value detected immediately after the bending torque is applied to the bending top at a start time of the edgewise bending; and a third process of reducing a clamp load applied to the rectangular wire by the clamp when the maximum value is larger than the predetermined value, as required by independent claim 1. 
A variety of control methods have been identified which measure torque within wire/pipe bending apparatuses; compare the torque to a predetermined value; and make adjustments within the system to lower the measured torque if the torque is found to be above the predetermined value. Such control methods are detailed in references such as: Tuschhoff et al (US 2015/0344261 A1; ¶0008 and 0011), Tan (CN 105537339 A; Pg. 3, ¶3), and Takeo et al (WO 2011/055408 A1; Pg. 4, ¶1).
None of the prior art of record teaches nor suggests the claim 1 limitations the maximum value of torque being the detected torque, but not including a torque value detected immediately after the bending torque is applied to the bending top at a start time of the edgewise bending or a process of reducing a clamp load applied to the rectangular wire by the clamp when the maximum value is larger than the predetermined value. Applicant has disclosed that the unique combination of steps claimed serves to control the change in frictional force between the rectangular wire and the first/second clamping surfaces (¶0046), thereby accurately subjecting a rectangular wire to edgewise bending regardless of the amount of oil present on the surface of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Katie L. Parr/Examiner, Art Unit 3725  

 /EDWARD T TOLAN/ Primary Examiner, Art Unit 3725